Case 2:17-cv-06980-NG-RLM Document 185 Filed 06/23/21 Page 1 of 3 PageID #: 2138




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  SUFFOLK COUNTY WATER                                     Case No. 17-CV-6980-NG-RLM
  AUTHORITY,
                                                           Hon. Nina Gershon
                                  Plaintiff,
                                                           Hon. Roanne L. Mann
                      -against-

  THE DOW CHEMICAL COMPANY,
  FERRO CORPORATION, VULCAN
  MATERIALS COMPANY, PROCTER &
  GAMBLE COMPANY, and SHELL OIL
  COMPANY, individually and doing business
  as SHELL CHEMICAL LP,

                              Defendants.


  AND ALL RELATED CASES



    DECLARATION OF LETITIA MAILE SMITH IN SUPPORT OF DEFENDANTS’
       MOTION TO EXTEND TIME TO ADD THIRD-PARTY DEFENDANTS

                I, Letitia Maile Smith, declare under penalty of perjury, pursuant to 28 U.S.C. §

 1746, as follows:

                1.     I am a Senior Associate Geologist with GSI Environmental, Inc. (GSI).

                2.     GSI has been retained by Defendants The Dow Chemical Company, Ferro

 Corporation and Legacy Vulcan, LLC to provide environmental consulting services in these

 cases.

                3.     As part of that engagement, GSI has been working expeditiously to

 analyze the millions of pages and gigabytes of data that have been, and are being, produced in

 these matters. While progress has been made on this front, there is much more work to do.
Case 2:17-cv-06980-NG-RLM Document 185 Filed 06/23/21 Page 2 of 3 PageID #: 2139




                4.      Between June 1 and June 3, 2021, Plaintiff Suffolk County Water

 Authority (“SCWA”) produced three testing databases that house millions of sampling results

 for over 400 chemicals covering the 1970s to the present. This information will help identify the

 source of 1,4-dioxane (dioxane) in a particular well. A commonly-accepted method

 environmental specialists use to determine the source of groundwater contamination is to

 compare the suite of compounds detected in one location (e.g., a water supply well) to the suite

 of compounds detected at a known point source (e.g., a Superfund site). The databases SCWA

 recently provided will assist GSI in making these determinations. We are awaiting receipt from

 Plaintiffs of associated documentation that will allow us to more efficiently use the data.

                5.      In addition, because Plaintiffs have not historically removed any dioxane

 from the water they extract and deliver to their customers, Plaintiffs’ distribution networks are

 important to determine whether the source of dioxane in any particular well may be the result of

 Plaintiffs’ own activities in extracting and redistributing water that contains dioxane, rather than

 (or in addition to) separate releases by third parties. Fifteen Plaintiffs’ distribution models were

 produced within the past three weeks, and we are working to understand and analyze them.

                6.      Plaintiffs submit engineering reports in connection with permit

 applications to drill or modify wells. These reports often contain evaluations of potential point-

 sources of pollution. It is common practice for environment specialists to consider these

 assessments of potential point-sources to help identify the third parties potentially responsible for

 known contamination. Plaintiffs recently produced approximately 145,000 pages of well

 permits, water supply applications, well radius reports, and other documents, which GSI will

 need to review and analyze.




                                                 -2-
Case 2:17-cv-06980-NG-RLM Document 185 Filed 06/23/21 Page 3 of 3 PageID #: 2140




                7.      Finally, the New York State Department of Environmental Conservation

 (DEC) and the Environmental Protection Agency (EPA) are in possession of documents related

 to environmental remediation sites on Long Island. Included are documents identifying sites that

 have detected dioxane and other chemicals, as well as technical information related to, among

 other things, groundwater flow, soil conditions, plume delineations, and investigation findings.

 Also included are administrative record materials identifying third-parties that are required to

 remediate certain sites under federal and state environmental statutes. The agencies have been

 producing these materials on a rolling basis in response to the Parties’ document requests

 pursuant to subpoena (DEC) and the Freedom of Information Act (EPA). We are working to

 analyze these materials as we receive them.

                8.      The information contained in the documents and materials set forth above

 are essential in identifying and evaluating what role third parties may have played in the

 contamination of some or all of the approximately 575 wells that are issue in the case. Given the

 volume of these materials, it will take GSI several more weeks and months to review, digest, and

 understand the materials so we can offer meaningful guidance about what parties and what

 releases are responsible for the contamination that has been detected. This is true despite GSI’s

 best efforts, which includes the significant resources GSI has devoted to this project.



 I declare under penalty of perjury under the laws of the United States of America that the
 foregoing is true and correct. Executed on June 23, 2021, in Oakland, California.


                                                       _____________________________
                                                       LETITIA MAILE SMITH




                                                 -3-
